DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.

This is a non-final office action on the merits in application number 16/221,465. This action is in response to Applicant’s Amendments and Arguments dated 9/2/2021. Claims 1-8, 11, 13 and 17-19 were amended and Claim 9 was cancelled.  Claims 1-8 and 10-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner note: Regarding Applicant’s comments relating to “new matter” on page 7 of the Remarks dated 9/2/2021, Examiner does not know of any current rejections for new matter with respect to Applicant’s claims. Examiner noted potential 35 USC 112 rejections at the bottom of the Advisory action dated 8/27/2021 but these comments were meant to point out typos, missing words and indefiniteness. With the exception of the typo in Claim 1 noted in the Claim Objection, infra, these appear to have been fixed. 

Regarding 35 USC 101:
Applicant asserts on page 8, that the amendments to the claims “represent a practical application of the alleged abstract idea that does not attempt to monopolize the alleged abstract idea. The claims are limited to a specific implementation and improves transaction security associated with theft. Moreover, the claims are implemented within a specific device and are incapable of being performed by human activity or mental activity”. As discussed in the 35 USC 101 rejection, infra, the Office is not asserting that Applicant’s claims are abstract because they are capable of being performed by “human activity or mental activity”, the Office is asserting that they are abstract ideas in the idea in the category of Certain Methods of Human Activity in the sub-category of commercial and legal interactions. Applicant has claimed the abstract idea of tracking objects/shoppers/carts/ shopping bags in a retail store for the purposes of preventing shoplifting. This abstract idea has been performed by humans for as long as stores have existed and more recently using cameras and computers. Applicant has not claimed any hardware or additional items other than a general purpose computer, memory, cameras and a point of sale terminal, which are all described at a high level of generality and do not integrate the abstract idea into a practical application.  Applicant asserts that his amendments are "implemented within a specific device" but it is not clear how this overcomes the 35 USC 101 rejection since Applicant's specific device appears to be a ‘processor’ – generally disclosed processors with no distinguishing limitations other than their intended use or programming are not specific devices.

Applicant asserts on page 8 that “there are a number of elements recited in the claims that are not directed to the alleged abstract idea and that cannot be performed through human activity. infra, the specific activities cited by Applicant above **are part of the abstract idea**.  Being able to be performed in the human mind is not the correct test of abstractness. Well known commercial activities that are implemented on general purpose computers (and well known hardware which is simply used for the purpose for which it is intended) are abstract because they just “apply” the well known commercial activities and are not an innovation. See MPEP 2106.05(f)(2 ). As further discussed in MPEP 2106 there are other tests that might make an abstract idea patent-eligible (Step 2A – integrated into a practical application and Step 2B – inventive concept, significantly more).  As further discussed in the 35 USC 101 Rejection, infra, the Examiner holds that these tests have not been overcome.
Applicant asserts on page 8 that “processing throughput is increased which is a computer-based improvement when image processing for purposes of tracking items in possession of a customer at a terminal. The claims also provide improved security tracking capabilities and as such are an improvement in technology”. Applicant appears to be asserting alleged technical improvements that might integrate the abstract idea into a practical application (Step 2A, prong 2) or might amount to “significantly more” (Step 2B). The criteria for this is discussed in MPEP 2106.05. As discussed in the 35 USC 101 rejection, infra, Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount 
Applicant’s arguments have been carefully considered but are not persuasive.

Regarding 35 USC 103:
Applicant asserts on page 6, bottom, to page 7, top, that the Prior Art asserted by the Office does not teach the newly added amendments. As discussed in the 35 USC 103 Rejection, infra, the art already on the record teaches Applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant appears to say the word “objects” twice in line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Claims 1 and 13 recite the statutory category of Method and Independent Claim 19 recites the statutory category of System (Machine), respectively.  Claims 2-12 depend from Claim 1 and Claims 14-18 depend from Claim 13 and are thus Method claims and Claim 20 depends from Claim 19 and are thus System (Machine) claims.

Step 2A, prong 1: 
Using Independent Claim 19 as exemplary, Claim 19 recites (Currently Amended) A system, comprising: cameras configured to capture images at and in proximity to a Self-Service Terminal (SST); a server comprising a hardware processor and a non-transitory computer-readable storage medium; the hardware processor; the non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions executed by the hardware processor from a non-transitory computer-readable storage medium causing the hardware processor to perform operations, comprising: tracking movements from the images for: a customer, items, bags, and a cart relative to a known position for the SST during a transaction at the SST by sampling pixels of the images and obtaining features of attributes for the customer, the items, the bags, and the cart without uniquely identifying the customer, the items, the bags, and the cart and increasing processing throughput of the transaction by leaving item codes for the items unknown during the tracking by leaving an identity of the customer unknown during the tracking, wherein tracking further includes initiating the tracking of the movements when the SST is detected as being in a transaction payment mode of operation for a transaction payment associated with the transaction; and processing security instructions when at least some of the movements indicate walk- away theft by the customer before the items for the transaction are paid for by the customer at the SST.
For clarity Examiner has bolded the non-abstract elements. Amended Claim 19 recites steps that,under their broadest reasonable interpretations and but for the recitations of cameras, a terminal, and computer elements (server, processor, medium), cover a Certain Method of Organizing Human Activity in the sub-category of commercial and legal interactions. Specifically, Applicant claims the abstract idea of tracking objects/shoppers/carts/shopping bags in a retail store for the purposes of preventing shoplifting.  Independent Claims 1 and 13 similarly recite the same abstract idea.

In addition to claiming the same abstract idea as Claim 1, Dependent Claims 2-4 recite a camera and futher define the field of view.  In addition to claiming the same abstract idea as Claim 1, Dependent Claims 4 recites a scanner component of the terminal.  In addition to claiming the same abstract idea as Claims 1 and 13, Dependent Claims 2-5, 11, 14 and 17 also recite a terminal. In addition to claiming the same abstract idea as Claim 1, Claim 10 also recites a light or a speaker or a staff-operated device or a security system or an enterprise system and further defines alarms. Claims 10, 11, 17, 18 and 20 further qualify alarms and preventing false alarms. In addition to claiming the same abstract idea as Claim 1, Claim 12 recites an audit store (stores data in memory).  Claims 6-9 also provide further detail of which items are tracked. 

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of a camera, a terminal, a scanner, a server that includes a processor and a storage medium, (a light or a speaker or a staff-operated device or a security system or an enterprise system) and an audit store, the Applicant does not claim any hardware.  In Applicant’s specification Applicant recites the word camera(s) 21 times but does not provide any detail as to a specific type or technical requirements thus camera is interpreted as any kind of camera.  Applicant recites transaction terminals and self-service terminals but does not provide any detail as to a specific type or technical requirements of these devices thus transaction terminals and self-service terminals are interpreted as any kind of transaction terminals and self-service terminals, respectively. Applicant recites scanner in [0024] and describes it as “a peripheral of the terminal 120 and used for item code scanning during the SCO transaction”. Since terminal 120 is not specifically described as a particular type or technology a scanner is interpreted as any device on any terminal that scans products during a transaction. Applicant recites a server that includes a processor and a storage medium and describes this in [0078] as being “configured to execute payment tracker 404” but does not provide any detail as to a specific type or technical requirements of this device thus a server that includes a processor and a storage medium is interpreted as any device capable of executing payment tracker 404.  Applicant claims the alternative alarm devices of a light or a speaker or a staff-operated device or a security system or an enterprise system.  Applicant describes lights in [0032] as located “at any lights thus lights are interpreted as any kind of lights. Applicant describes speaker in [0032] as located “at any location” but does not provide any detail as to a specific type or technical requirements of speaker thus speaker is interpreted as any kind of speaker. Applicant describes staff operated device in [0032] as able to receive “a customized message …(consisting of) … as an SMS text, as a customized mobile application pushed message, as a store wide system message” but does not provide any detail as to a specific type or technical requirements of staff operated device thus staff operated device is interpreted as any kind of staff operated device capable of receiving “an SMS text, as a customized mobile application pushed message, as a store wide system message”. Applicant describes security system in [0032] as “existing…in the store” and “perform(ing) a variety of actions based on receiving the alert code, such as activating the lights 140, playing the sounds or messages over the speakers 140, sending customized messages to the staff operated devices 130, and other actions” but does not provide any detail as to a specific type or technical requirements of security system thus security system is interpreted as any kind of staff operated device capable of  “perform(ing) a variety of actions based on receiving the alert code, such as activating the lights 140, playing the sounds or messages over the speakers 140, sending customized messages to the staff operated devices 130, and other actions”.  Applicant describes enterprise system in [0057] as receiving “a store-wide custom message” but does not provide any detail as to a specific type or technical requirements of enterprise system thus enterprise system is interpreted as any kind of system capable of receiving  “a store-wide custom message”.   Applicant describes an audit store in [0033] as storing images and transaction data but does not provide any detail as to a specific type or technical requirements of audit store thus audit store is interpreted as any kind of memory capable of storing images and transaction data.

Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. As discussed above, Similarly Claims 1 and 13 and dependent Claims 2-12, 14-18, and 20 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106.05(d)(II) states that the courts have recognized that the following computer functions are well-understood, routine and conventional: receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, storing and retrieving information in memory, electronically scanning or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1, 2, 5-8, 10, 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of Official Notice in view of  U.S. Patent Publication 2017/0309136 (Schoner).

Regarding Claim 1:
Ramanathan teaches a system that uses computer vision to monitor shopping baskets to prevent theft of the cart and unpaid merchandise at the exit of a retail store. Ramanathan teaches: (Currently Amended) A method, comprising: providing executable instructions to a processor of a device from a non-transitory computer- readable storage medium causing the processor to perform operations comprising ([0082] “processor”)

 receiving a notice that a transaction terminal was placed into a transaction payment mode of operation for obtaining a transaction payment from a customer who is engaged in a transaction at the terminal; ([0044] “the CCU or the CVU may connect to a pre-existing central store computer that maintains information regarding the states of the store's checkout registers or mobile payment platform; as described below, this information may be retrieved and used by the CCU or the CVU to evaluate whether a customer has passed through an active checkout lane or paid for merchandise using a mobile payment application or mobile payment point” and see [0041] “The CCU or CVU may analyze the collected data in real time for purposes of making decisions, such as whether to send a lock command to a particular cart 30, whether to actuate a store video surveillance system, or whether to send an alert message to personnel”). Examiner notes that this system would receive a notice if a transaction had been started (first item had been scanned).

identifying a first object associated with the customer. ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of the user (e.g., facial features, body features), etc.” and [0148] “object recognizer may be used to recognize characteristics of a user associated with the shopping basket”)

tracking movement of the first object and the second objects objects relative to the transaction terminal from the images using the features of the attributes and ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

and processing an action ([0041] “actuating an alarm” and [0045] “send a lock command to the cart”).

when the tracking reveals the customer and at least one second object  is moving in a direction away from the transaction terminal before the transaction payment is confirmed as having been received by the transaction terminal.  ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit” and [0051] “The CVU may access payment information to determine whether or not the shopper associated with the exiting basket has paid for the goods in the basket”).
 
While  Ramanathan teaches video imaging ([0060] “near checkout lanes”), identifying objects relative to the transaction terminal from images captured by cameras based on the receiving of the notice. Omer teaches ([Column 1, line 64 to Column 2, line 4] “Detecting one or 

While Ramanathan teaches using video analytics to determine if a cart is empty or has items in it ([0040] “the CVU (alone or in combination with the CCU or an AP) can analyze images (taken by the camera) of shopping baskets to determine a load status of the basket, e.g., empty, partially loaded, or fully loaded”), Ramanathan does not specifically teach:  second objects associated with any combination of items, bags, and a cart that are proximate to the transaction terminal from the features of the attributes; Omer teaches this in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

While  Ramanathan teaches video imaging ([0060] “near checkout lanes”) and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) …which supports    by sampling pixels of the images for features of attributes associated with the objects Buibas teaches a machine vision system for retail security. Buibas teaches [Column 31, lines 13-20] “an appearance for a detected person may be generated by extracting a set of images that have corresponding pixels for that person. …generate a surface around a person (using the person's detected position to define the location of the surface), and to sample the pixel values for the 3D points on the surface for each camera” and [Column 31, line 66 – Column 32, line 1] “Appearance extraction from image 30G may for example be done by histograms, or by any other dimensionality reduction method”).  Examiner takes Official Notice that the system taught by Buibas samples pixels to learn attributes to track everything that it “sees” and this could include the customer, the items, the bags and the cart. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the pixel sampling technique for tracking unique objects taught by Buibas in the system taught by Ramanathan because they both use computer vision in the same context and Buibas teaches a particular technique that would have been available at the time of Applicant’s effective filing date that would result in a predictable improvement in processing time. 

Ramanathan does not specifically teach: increasing processing throughput of the tracking by leaving item codes for the items associated with the first object unknown during the tracking by leaving an identity of the customer associated with the first object unknown during the tracking; Buibas teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas teaches ([Column 4, lines 47-54] “the processor is further configured to identify one or more distinguishing characteristics of the person by Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were available at the time of Applicant’s effective filing date, the combination could have been achieved by known methods with no change to each system’s respective functions and the combination would predictably improve processing time. 

Regarding Claim 2:
 	Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 1. Ramanathan also teaches (Currently Amended) The method of claim 1…obtaining the images from a plurality of different cameras focused on the transaction terminal ([0060] “additional secondary camera(s) 410a can be located through the facility to 
Ramanathan does not specifically teach identifying the objects ; Omer teaches this in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

Regarding Claim 5:
 Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 1. Ramanathan teaches after receiving the notice that the transaction terminal was placed in the transaction payment mode of operation. ([0044] “the CCU or the CVU may connect to a pre-existing central store computer that maintains information regarding the states of the store's checkout registers or mobile payment platform; as described below, this information may be retrieved and used by the CCU or the CVU to evaluate whether a customer has passed through an active checkout lane or paid for merchandise using a mobile payment application or mobile payment point” and see [0041] “The CCU or CVU may analyze the 

Ramanathan does not specifically teach:   (Currently Amended) The method of claim 1, wherein identifying the first object Omer teaches ([Column 1, line 64 to Column 2, line 4] “Detecting one or more picked up items while checked out for one or more of the tracked customers at a Point of Sale (POS) comprising a POS reader configured to read an identifier of each checked out item. Correlating between one or more of the detected item and respective identifiers received from the POS reader according to timestamps of the respective identifiers read event received from the POS reader”).  

 further includes initiating the tracking when the first object is identified as being the customer situated in front of the transaction terminal for the transaction Omer also teaches:  ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204” and [Column 15, lines 31-36] “the detection algorithm(s) may be adapted to track the customer(s) 204 from the time of his entry into the store 200 to the time of his departure from the store 200, specifically to time of departure through one or more of the POS areas of the store 200”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by 

Regarding Claim 6: 
 Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claims 1 and 5. Ramanathan teaches:  (Currently Amended) The method of claim 5, wherein initiating further includes initiating the tracking of movement of the second objects as the items are being processed during the transaction by the customer ([0164] “real-time event detection or live streaming from an anti-theft system. …can be managed … Because live streaming of image data may utilize substantial bandwidth of the WAN gateway 465, the live streaming functionality may only be activated when needed”).
  
Regarding Claim 7:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claims 1 and 5 and 6. While Ramanathan teaches tracking shopping carts, Ramanathan does not specifically teach:  (Currently Amended) The method of claim 6, wherein initiating further includes tracking of movement of the second items further includes tracking current locations of the items being moved to or from the bags or the carts by the customer during the transaction  Omer does, however, in ([Column 4, lines 5-11] “The interactions comprise picking up one or more items, discarding one or more items, placing one or more items in a shopping cart, removing one or more items from the shopping cart, placing one or more items in a shopping bag, removing one or more items from the shopping bag, carrying one or 

Regarding Claim 8:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 1. Ramanathan also teaches (Currently Amended) The method of claim 1, as moving in a direction associated with an exit and remaining in possession of the customer. ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0051] “The CVU may access payment information to determine whether or not the shopper associated with the exiting basket has paid for the goods in the basket. If the shopper has made payment (e.g., via the mobile payment point 35 or through a register 34), the system can permit the shopping basket to exit the store without triggering an anti-theft action. However, if the shopper has not made a payment, the system can trigger the anti-theft action (e.g., actuating an alarm or store surveillance system, sending a lock command to a cart wheel, notifying store personnel, etc.)”).

Ramanathan does not specifically teach: wherein processing further includes identifying the at least one second object as a specific bag, a specific cart, or one of the items Omer does, 

Regarding Claim 10:
 Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 1. Ramanathan also teaches (Original) The method of claim 1, wherein processing further includes performing the action as one or more of: lighting a light, changing a color or an effect of an existing light that is lit, playing a sound or a message over a speaker, sending a custom message to a staff-operated device, sending a security code to a security system, and broadcasting an enterprise-wide custom message to an enterprise system.  ([0041] “send an alert to store personnel, actuate an alarm, communicate a warning that is displayed to 

Regarding Claim 12:
 Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 1. Ramanathan also teaches (Original) The method of claim 1, wherein processing further includes logging images associated with the objects and transaction details associated with the transaction in an audit store when the action is processed. ([0092] “the cloud platform 470 can provide real-time event detection or live streaming 476 in which an event log (e.g., a database of images of successfully or unsuccessfully identified theft events) can be reviewed and analyzed for troubleshooting or to improve the performance of the system 400”).

Regarding Claim 13:
 Ramanathan teaches: (Currently Amended) A method, comprising: providing executable instructions to a processor of a device from a non-transitory computer- readable storage medium causing the processor to perform operations comprising: receiving images that capture a customer… tracking movements of the customer,  ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of the user (e.g., facial features, body features), etc.” and [0148] “object recognizer may be used to recognize characteristics of a user associated with the shopping basket”).
(receive images of) a cart situated at a (POS) during a transaction ([0060] “additional secondary camera(s) 410a can be located through the facility to monitor movement of carts (e.g., through checkout lanes or pay points or from locations where high value items are stored).  As carts move from the field of view of one secondary camera to another secondary camera (or to a CVU or CTU), the system can hand off tracking of the cart to the next camera to provide a substantially continuous path of the cart”).
(tracking movements of)the cart during the transaction from the images ([0060] “additional secondary camera(s) 410a can be located through the facility to monitor movement of carts (e.g., through checkout lanes or pay points or from locations where high value items are stored).  As carts move from the field of view of one secondary camera to another secondary camera (or to a CVU or CTU), the system can hand off tracking of the cart to the next camera to provide a substantially continuous path of the cart”).
and determining whether to issue an alert message based on  the movements tracked after the SST was detected in the transaction mode of operation  and before the SST confirms that the transaction payment was received from the customer.  ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

when the …(POS) is detected as being placed in a transaction payment mode of operation awaiting a transaction payment from a customer to complete the transaction at the (POS); ([0044] “the CCU or the CVU may connect to a pre-existing central store computer that 
 
While Ramanathan teaches using video analytics to determine if a shopping cart is empty or has products in it (see at least [0040] “the CVU (alone or in combination with the CCU or an AP) can analyze images (taken by the camera) of shopping baskets to determine a load status of the basket, e.g., empty, partially loaded, or fully loaded”), Ramanathan does not specifically teach: (receiving images that capture) (tracking movements of) items. Omer does, however, in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204”). 
 
Ramanathan does not specifically teach: (receiving images that capture) (tracking movements of )bags, but Omer does, however, in ([Column 4, lines 5-11] “The interactions comprise picking up one or more items, discarding one or more items, placing one or more items in a shopping cart, removing one or more items from the shopping cart, placing one or more 

While Ramanathan teaches a check out register (see at least [0049]) and a mobile pay point (see at least ([0077, 0025 and 0044]), Ramanathan does not specifically teach Self-Service Terminal (SST). Omer does, however, in ([Column 22, lines 54-56] “the POS reader(s) 240 includes the barcode scanner operated by the respective tracked customer 204”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

While  Ramanathan teaches video imaging ([0060] “near checkout lanes”) and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) …which supports the TensorFlow Lite machine learning and computer vision models”), Ramanathan does not specifically teach:  by sampling pixels of the images and obtaining features of attributes for the customer, the items, the bags, and the cart  Buibas teaches a machine vision system for retail security. Buibas teaches [Column 31, lines 13-20] “an appearance for a detected person may be generated by extracting a set of images that have corresponding pixels for that person. …generate a surface around a person (using the person's detected position to define the location of the surface), and to sample the pixel values for the 3D points on the surface for each camera” Official Notice that the system taught by Buibas samples pixels to learn attributes to track everything that it “sees” and this could include the customer, the items, the bags and the cart. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the pixel sampling technique for tracking unique objects taught by Buibas in the system taught by Ramanathan because they both use computer vision in the same context and Buibas teaches a particular technique that would have been available at the time of Applicant’s effective filing date that would result in a predictable improvement in processing time. 

While Ramanathan teaches video imaging ([0060] “near checkout lanes” and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) available from Google, Inc. (Mountain View, Calif.), which supports the TensorFlow Lite machine learning and computer vision models”),  Ramanathan does not specifically teach:  without uniquely identifying the customer, the items, the bags, and the cart and increasing processing throughput of the tracking by leaving item codes for the items unknown during the tracking and by leaving an identity of the customer unknown during the tracking; Buibas also teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas teaches ([Column 4, lines 47-54] “the processor is further configured to identify one or more distinguishing characteristics of the person by analyzing a first subset of the time sequence of images and recognizes the person in a second subset of the time sequence of images using the distinguishing characteristics. In one or more embodiments, the processor recognizes the person Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). Examiner takes Office Notice that the system taught by Schoner can count without identifying any object that it “sees” and this can also include bags and carts. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were available at the time of Applicant’s effective filing date, the combination could have been achieved by known methods with no change to each system’s respective functions and the combination would predictably improve processing time.

Regarding Claim 14:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 13. Ramanathan does not specifically teach (Original) The method of claim 13, wherein tracking further includes tracking the movements relative to a known position for the SST.  Omer teaches ([Column 1, line 64 to Column 2, line 4] “Detecting one or more picked up items while checked out for one or more of the tracked customers at a Point of Sale (POS) 

Regarding Claim 17:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 13 and 14. Ramanathan also teaches: (Currently Amended) The method of claim 14, wherein receiving further includes receiving an indication from a transaction manager executing on the (POS) that the (POS) was placed in the transaction payment mode of operation during the transaction. ([0044] “the CCU or the CVU may connect to a pre-existing central store computer that maintains information regarding the states of the store's checkout registers or mobile payment platform; as described below, this information may be retrieved and used by the CCU or the CVU to evaluate whether a customer has passed through an active checkout lane or paid for merchandise using a mobile payment application or mobile payment point” and see [0041] “The CCU or CVU may analyze the collected data in real time for purposes of making decisions, such as whether to send a lock command to a particular cart 30, whether to actuate a store video surveillance system, or whether to send an alert message to personnel”). Examiner 

Ramanathan does not specifically teach: SST Omer does, however, in ([Column 22, lines 54-56] “the POS reader(s) 240 includes the barcode scanner operated by the respective tracked customer 204”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

Regarding Claim 19:
 Ramanathan teaches: (Currently Amended) A system, comprising: cameras configured to capture images at and in proximity to a (POS): ([0060] “additional secondary camera(s) 410a can be located through the facility to monitor movement of carts (e.g., through checkout lanes or pay points or from locations where high value items are stored).  As carts move from the field of view of one secondary camera to another secondary camera (or to a CVU or CTU), the system can hand off tracking of the cart to the next camera to provide a substantially continuous path of the cart”).

a server comprising a hardware processor and a non-transitory computer-readable storage medium; the hardware processor; the non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions executed by the hardware processor from a non-transitory computer-readable storage medium causing the hardware processor to perform operations, comprising: ([0089] “processor” and [0178] “the CVU is further programmed to store the images of the region in a remote, non-transitory computer storage medium”)

tracking movements from the images for: a customer… relative to a known position for the (POS) during a transaction at the (POS) ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of the user (e.g., facial features, body features), etc.” and [0148] “object recognizer may be used to recognize characteristics of a user associated with the shopping basket”).

(tracking movements from the images) for items, cart ([0060] “monitor movement of carts (e.g., through checkout lanes”).
and processing security instructions when at least some of the movements indicate walk- away theft by the customer before the items for the transaction are paid for by the customer at the (POS).  ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying…actuate an alarm” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).
wherein tracking further includes initiating the tracking of the movements when the SST is detected as being in a transaction payment mode of operation for a transaction payment associated with the transaction; ([0044] “the CCU or the CVU may connect to a pre-existing central store computer that maintains information regarding the states of the store's checkout registers or mobile payment platform; as described below, this information may be retrieved and used by the CCU or the CVU to evaluate whether a customer has passed through an active checkout lane or paid for merchandise using a mobile payment application or mobile payment point” and see [0041] “The CCU or CVU may analyze the collected data in real time for purposes of making decisions, such as whether to send a lock command to a particular cart 30, whether to actuate a store video surveillance system, or whether to send an alert message to personnel”). Examiner notes that this system would receive a notice if a transaction had been started (first item had been scanned).

While Ramanathan teaches a check out register (see at least [0049]) and a mobile pay point (see at least ([0077, 0025 and 0044]), Ramanathan does not specifically teach Self-Service Terminal (SST). Omer does, however, in ([Column 22, lines 54-56] “the POS reader(s) 240 includes the barcode scanner operated by the respective tracked customer 204”). 

While Ramanathan teaches using video analytics to determine if a shopping cart is empty or has products in it (see at least [0040] “the CVU (alone or in combination with the CCU or an AP) can analyze images (taken by the camera) of shopping baskets to determine a load status of the basket, e.g., empty, partially loaded, or fully loaded”), Ramanathan does not specifically teach: (track movements from the images for) items, Omer does, however, in ([Column 16, lines 

Ramanathan does not specifically teach: (track movements from the images for) bags, but Omer does, however, in ([Column 4, lines 5-11] “The interactions comprise picking up one or more items, discarding one or more items, placing one or more items in a shopping cart, removing one or more items from the shopping cart, placing one or more items in a shopping bag, removing one or more items from the shopping bag, carrying one or more items and/or transferring one or more items to another person”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

While  Ramanathan teaches video imaging ([0060] “near checkout lanes”) and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) …which supports the TensorFlow Lite machine learning and computer vision models”), Ramanathan does not specifically teach:  by sampling pixels of the images and obtaining features of attributes for the customer, the items, the bags, and the cart  Buibas teaches a machine vision system for retail security. Buibas teaches [Column 31, lines 13-20] “an appearance for a detected person may be generated by extracting a set of images that have corresponding pixels for that person. Official Notice that the system taught by Buibas samples pixels to learn attributes to track everything that it “sees” and this could include the customer, the items, the bags and the cart. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the pixel sampling technique for tracking unique objects taught by Buibas in the system taught by Ramanathan because they both use computer vision in the same context and Buibas teaches a particular technique that would have been available at the time of Applicant’s effective filing date that would result in a predictable improvement in processing time. 

While Ramanathan teaches video imaging ([0060] “near checkout lanes” and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) available from Google, Inc. (Mountain View, Calif.), which supports the TensorFlow Lite machine learning and computer vision models”),  Ramanathan does not specifically teach:  without uniquely identifying the customer, the items, the bags, and the cart, Buibas also teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas teaches ([Column 4, lines 47-54] “the processor is further configured to identify one or more distinguishing characteristics of the person by analyzing a first subset of the time sequence of images and recognizes the person in a second subset of the time sequence of images using the distinguishing characteristics. In one or more embodiments, the processor recognizes the person Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). Examiner takes Official Notice that the system taught by Schoner can count without identifying any object that it “sees” and this can also include bags and carts. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were available at the time of Applicant’s effective filing date, the combination could have been achieved by known methods with no change to each system’s respective functions and the combination would predictably improve processing time.

Ramanathan does not specifically teach: and increasing processing throughput of the transaction by leaving item codes for the items unknown during the tracking by leaving an identity of the customer unknown during the tracking, Buibas also teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas teaches ([Column 4, lines 47-54] “the processor is further configured to identify one or more distinguishing characteristics of the person by analyzing a first subset of the time sequence of Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). Examiner takes Official Notice that the system taught by Schoner can count without identifying any object that it “sees” and this can also include bags and carts. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were available at the time of Applicant’s effective filing date, the combination could have been achieved by known methods with no change to each system’s respective functions and the combination would predictably improve processing time.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of Official Notice in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of U.S. Patent Publication 2003/0197782 (Ashe) in view of U. S. Patent Publication 2008/0087724 (Kobres).

Regarding Claim 3: 

Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claims 1 and 2. Ramanathan also teaches (Currently Amended) The method of claim 2, wherein obtaining the images further includes obtaining additional images from an additional camera focused along a pathway from the transaction terminal to one of an exit, ([0016] “computer vision units (CVUs) and secondary cameras near an entrance/exit to a retail store” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

While Ramanathan teaches using video analytics and alerting security if customers push carts out the door without paying for the merchandise, Ramanathan does not specifically teach: a customer-service area.  Ashe teaches a video surveillance system that monitors POS exceptions ([0033] “Typical targets for video surveillance cameras include check out lanes, building entry and exit points, shopping aisles, customer services desks”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Ramanathan and Ashe because both teach video surveillance systems and the addition of cameras in different locations can be achieved by known methods with predictable results with no change to each system’s respective function.

and an attendant-terminal area.  Kobres teaches ([0029] To further relieve consumer frustration arising from an intervention event, a video camera and microphone may be provided at the intervention service station”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Ramanathan and Kobres because both teach video surveillance systems and the addition of cameras in different locations can be achieved by known methods with predictable results with no change to each system’s respective function.

Regarding Claim 4:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claims 1 and 2. Ramanathan in view of Omer, Buibas, Official Notice, Schoner, Ashe and Kobres teach all of the elements of Claim 3. While Ramanathan teaches video imaging ([0060] “near checkout lanes”) and teaches a system that integrates payment status from the POS with the video images (see at least [0044]), Ramanathan does not specifically teach:  (Currently Amended) The method of claim 3, wherein obtaining further includes obtaining further images from a further camera integrated into an item scanner of the transaction terminal.  Kobres teaches ([0007] “The system includes a checkout station located at a retail site, a video camera and microphone mounted at the checkout station, a data communicator for collecting video and audio data from the video camera and microphone and operational data from the checkout station”).  See also [Figure 1, item number 56]. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the video system taught by Kobres into the video analytics system taught by Ramanathan because both teach video .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of Official Notice in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of U.S. Patent Publication 2013/0187755 (Rogers) in view of U.S. Patent 9,911,290 (Zalewski) in view of U.S. Patent Publication 20140159869 (Zumsteg) in view of U.S. Patent Publication 2003/0197782 (Ashe).
 
Regarding Claim 11:
 	Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 1. Ramanathan also teaches (Currently Amended) The method of claim 1…when the at least one second object is tracked as moving away from the transaction terminal before the transaction payment is received by the transaction terminal when one of: ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

Ramanathan does not specifically teach: wherein processing further includes disregarding the processing of the action …1) the customer being tracked as leaving the transaction terminal and the customer is not in possession of the at least one second object and the at least one second object and remaining second objects remaining  at the transaction terminal, or 2) the customer is tracked as being headed in a direction of a customer-service desk or an attendant terminal.  

Rodgers teaches a system that manages a theft system for shopping carts that sounds an alarm if an attempt is made by an unauthorized person to move the shopping cart to an unauthorized location ([0081] “visual and/or auditory alarm”) and suppresses the alarm for pre-authorized people in pre-authorized locations to avoid false alarms for non-theft events. Rodgers teaches: wherein processing further includes disregarding the processing of the action ([0082-0084] “if the customer is authorized to take a cart off-premises, the system may be configured so that either [0083] no action takes place, or [0084] only action not apparent to the customer takes place, such an triggering an electronic notification”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use the shopping cart security system taught by Rodgers in the shopping cart security system taught by Ramanathan because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.

Zalewski teaches a system that uses image detection to associate customers and products for purchase in a store to facilitate a sale transaction. Zalewski teaches: when one of: the customer being tracked as leaving the transaction terminal and the customer is not in possession of the at least one second object and the at least one second object and remaining second objects remaining  at the transaction terminal, or ([0686] “the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting”).  It would have 

While Ramanathan teaches a video surveillance system to track shopping baskets pushed by customers near the exit of a retail store: ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”), Ramanathan does not specifically teach 2) the customer is tracked as being headed in a direction of a customer-service desk or an attendant terminal.  Zumsteg teaches a retail sensor system with an exclusion zone in which active electronic security tags do not set off an alarm when they are in a certain area in the store. ([0043] “responsive to detecting an item having been physically transferred from "exclusion zone" 1030 to "POS zone" 1010 without being scanned by the checkout bar code reader, the system can alert the POS operator (e.g., by emitting an audible alarm and/or displaying a warning message).  Ashe teaches video surveillance of a customer service desk ([0033] “Typical targets for video surveillance cameras include check out lanes, building entry and exit points, shopping aisles, customer services desks”). It would be obvious to a person of ordinary skill in the art at the time of Applicant’s application that the video surveillance system taught by Ramanathan could include an exclusion zone, as taught by Zumsteg, that would encompass areas .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of Official Notice in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of U.S. Patent Publication 2020/0193507 (Glaser).

Regarding Claim 15:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 13 and 14. While  Ramanathan teaches tracking by video imaging: ([0060] “near checkout lanes” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit” and identification of the kind of load in a shopping basket: [0096] “image processor can classify an object…amount of the load…estimate a value of the load”), Ramanathan does not specifically teach: (Original) The method of claim 14, wherein tracking further includes associating each of the items with a particular bag when that item is placed in that bag by the customer during the transaction.  Glaser teaches a system that uses computer vision to assist in partially and fully automatic store checkout by associating objects. Glaser 

Regarding Claim 16:
 Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 13 and 14. Ramanathan in view of Omer, Buibas, Official Notice, Schoner and Glaser teach all of the elements of Claim 15. Ramanathan does not specifically teach: (Original) The method of claim 15, wherein tracking further includes associating each bag with the cart when the bags are placed in the cart by the customer during the transaction.  Glaser teaches ([0251] “In the context of maintaining the EOG as it relates to facilitating a checkout process, maintaining the environmental object graph includes at least one instance of classifying .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of Official Notice in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of U.S. Patent Publication 2013/0187755 (Rogers) in view of U.S. Patent 9,911,290 (Zalewski).

 Regarding Claim 18:
 	Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 13 and 14. Ramanathan teaches: (Currently Amended) The method of claim 14, …after the (POS) was detected as being in the transaction payment mode of operation and before the transaction payment payment is confirmed as being received from the customer for the transaction.  ([0044] “the CCU or the CVU may connect to a pre-existing central store computer that maintains information regarding the states of the store's checkout registers or mobile payment platform; as described below, this information may be retrieved and used by the CCU or the CVU to evaluate whether a customer has passed through an active checkout lane or paid for merchandise using a mobile payment application or mobile payment point” and see [0041] “The CCU or CVU may analyze the collected data in real time for purposes of making decisions, such as whether to send a lock command to a particular cart 30, whether to actuate a store video surveillance system, or whether to send an alert message to personnel”). Examiner notes that this system would receive a notice if a transaction had been started (first item had been scanned).

Ramanathan does not specifically teach: wherein determining further includes preventing any issuing of the alert message when false-positive movements are identified from the images.  Rodgers teaches a system that manages a theft system for shopping carts that sounds an alarm if an attempt is made by an unauthorized person to move the shopping cart to an unauthorized location ([0081] “visual and/or auditory alarm”) and suppresses the alarm for pre-authorized people in pre-authorized locations to avoid false alarms for non-theft events. Rodgers teaches: preventing any issuing of the alert message ([0082-0084] “if the customer is authorized to take a cart off-premises, the system may be configured so that either [0083] no action takes place, or [0084] only action not apparent to the customer takes place, such an triggering an electronic notification”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use the shopping cart security system taught by Rodgers in the 
Zalewski teaches a system that uses image detection to associate customers and products for purchase in a store to facilitate a sale transaction. Zalewski teaches: when false-positive movements are identified from the images after the indication and before the payment is received from the customer.   ([0686] “the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that putting an object back and leaving a store without it would be a non-sale, non-theft event, as taught by Zalewski, and this could be combined with the computer vision system taught by Ramanathan that also associates customers and products because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.

Regarding Claim 20:
Ramanathan in view of Omer, Buibas, Official Notice, and Schoner teach all of the elements of Claim 19. Ramanathan also teaches: ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”). Ramanathan does not specifically teach:  Original) The system of claim 19, wherein executable instructions are further configured to perform processing to identify false-positive movements from the movements and avoid processing the security instructions when the false-positive movements are identified. Rodgers avoid processing the security instructions ([0082-0084] “if the customer is authorized to take a cart off-premises, the system may be configured so that either [0083] no action takes place, or [0084] only action not apparent to the customer takes place, such an triggering an electronic notification”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use the shopping cart security system taught by Rodgers in the shopping cart security system taught by Ramanathan because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.
Zalewski teaches a system that uses image detection to associate customers and products for purchase in a store to facilitate a sale transaction. Zalewski teaches: The system of claim 19, wherein executable instructions are further configured to perform processing to identify false-positive movements from the movements … when the false-positive movements are identified.  ([0686] “the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that putting an object back and leaving a store without it would be a non-sale, non-theft event, as taught by Zalewski, and this could be combined with the computer vision system taught by Ramanathan that also associates customers and products because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687